Title: To Thomas Jefferson from John Crawford, 18 August 1807
From: Crawford, John
To: Jefferson, Thomas


                        
                            Sir!
                            
                            Baltimore 18th. Augt. 1807
                        
                        I take the liberty to solicit your attention to some remarks I have given to the public, on Quarantines, in
                            the accompanying weekly paper. It is a great national object. I have been assiduously studying the subject with which it
                            is intimately connected, the cause of death, and consequently of disease in every animal for more than seventeen years.
                        I have conceived that whilst the view I have taken of it has escaped every other Observer, that it approaches
                            the truth more nearly than any system hitherto offered. If dispassionate Judges should coincide with me in opinion, it is
                            my wish to comprise the whole of what I have to adduce in a connected work, and, if it is deemed worthy of so much notice,
                            to have it translated into the different languages of, especially the maritime Nations. If, in accomplishing this, it
                            could be transmitted to the different foreign Courts by the authority of Government, it would command much more immediate
                            attention, and ensure to it a much more speedy effect. If the candid mind of so able and so enlightened a Judge as the
                            President should be favourably impressed with what I have suggested, my success will be unquestionable. 
                  I have the honor
                            to be Sir! with veneration and the most profound respect, Your most faithful Servant
                        
                            John Crawford
                            
                        
                        
                            The Pages of the several numbers which contain my remarks are, in the begining of each, folded down, for
                                the greater facility of finding them.
                        
                    